Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-14, 21-24 are allowed
Whitehead et al. (US 2018/0350323), Whitehead discloses an electronic device, fig. 3, comprising: a housing (301); and a display in the housing (318); a color ambient light sensor (304); and control circuitry configured to determine a color rendering metric based on information from the color ambient light sensor (The present disclosure provides a solution by transitioning between different color palettes and/or screen brightness levels used for displaying graphical assets and/or timekeeping information on a display device based on different ambient light levels, see pars. 47, 52). Whitehead et al. and Sarkar et al., discloses the electronic device defined in claim 6 wherein the control circuitry is configured to generate a color correction mapping based on the ambient light spectral power distribution (Whitehead et al. FIGS. 1A-1D are diagrams illustrating a display device 100, 115, 130, 145 that may be configured to adjust color palettes used for displaying images on a display device based on ambient light levels in accordance with certain aspects of the disclosure. In addition, FIGS. 1A-1D depict a display device 100, 115, 130, 145 in environments with different ambient light levels; Sarkar et al. figs. 3).
Whitehead et al. (US 2018/0350323) and Sarkar et al. Sarkar et al. (US 2019030932), discloses a camera, wherein the control circuitry is configured to capture an image using the camera (see Sarkar et al. fig. 1, element 130) and is configured to save the color rendering index with a file for the captured image (see Whitehead et al. pars. 49, 51, Sarkar et al. fig. 1, par. 88); the information from the color ambient light sensor comprises an ambient light spectral power distribution (see fig. 3, element 304, Sarkar et al. figs. 3); the color ambient light sensor has 3 to 30 channels, the electronic device further comprising: a camera configured to capture an image that is illuminated by ambient light, wherein the control circuitry is configured to determine a color 
 	None of the references cited in record disclose an electronic device, comprising: a housing; a display in the housing; a camera configured to capture an image; a color ambient light sensor; and control circuitry configured to determine a color rendering metric based on information from the color ambient light sensor, and to color correct the captured image based on the color rendering metric, and present the color corrected captured image on the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/VAN N CHOW/Primary Examiner, Art Unit 2623